United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2970
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Thomas R. Hunter,                      *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                         Submitted: February 6, 2003

                              Filed: February 11, 2003
                                   ___________

Before BOWMAN, WOLLMAN, and BYE, Circuit Judges.
                        ___________

PER CURIAM.

       Thomas Hunter pleaded guilty to knowingly possessing a firearm transported
in interstate commerce after he had been convicted of a felony, in violation of 18
U.S.C. §§ 922(g)(1) and 924(a)(2). His sentence was enhanced under the Armed
Career Criminal Act, 18 U.S.C. § 924(e), based on three prior violent felony
convictions, and the district court1 sentenced him to 180 months of imprisonment and
5 years of supervised release. On appeal, counsel has moved to withdraw under

      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
Anders v. California, 386 U.S. 738 (1967), and has filed a brief raising the issue
whether two of Hunter’s prior convictions--a 1984 burglary conviction and a 1974
robbery conviction--qualified as violent felonies when he committed the underlying
crimes. Hunter has filed a pro se supplemental brief, in which he joins counsel in
making this argument, and also argues that the burglary conviction did not present a
serious risk of physical injury, the robbery conviction should not have been used as
a predicate offense because his civil rights had been restored, and the firearms
underlying the instant conviction did not travel in interstate commerce.

      We find that Hunter is foreclosed from challenging the length of his sentence.
He stipulated in his plea agreement that the proper sentence was 180 months under
section 924(e) and the Guidelines; he did not file written objections to the
presentence report, which recommended a sentence of 180 months; and his counsel
conceded at sentencing that the court was limited to imposing a 180-month sentence.
See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant who
explicitly and voluntarily exposes himself to specific sentence may not challenge that
punishment on appeal). As to the challenge to his conviction, the felon-in possession
indictment to which Hunter pleaded guilty stated that all of the firearms had been
transported in interstate commerce.

       Following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the judgment of the district
court, and we grant counsel’s motion to withdraw.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT

                                          -2-